Title: To Thomas Jefferson from C. W. F. Dumas, 23 October 1788
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 23 Oct. 1788. Encloses letter for Congress; these leave nothing to add, but he would like to have TJ’s opinion particularly on the plan he proposes, a plan dear to his heart because of his love for the United States and Congress and for his own welfare: it will give him protection as a citizen and servant of the United States, and will enable him to render “un nouveau service important aux Etats-unis. Car le passé, le présent, et Dieu sait quel futur en ces pays, doivent, selon moi, rendre au moins les Pays-Bas Autrichiens un objet plus que jamais digne d’attention pour la navigation des Etats-Unis.”
